                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   KEVIN P. MUCK (CSB No. 120918)
                                                              kmuck@fenwick.com
                                                          3   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          4   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          5   San Francisco, CA 94104
                                                              Telephone:     (415) 875-2300
                                                          6   Facsimile:     (415) 281-1350

                                                          7   ALISON C. JORDAN (CSB NO. 311081)
                                                              ajordan@fenwick.com
                                                          8   FENWICK & WEST LLP
                                                              801 California Street
                                                          9   Mountain View, CA 94041
                                                              Telephone:     (650) 988-8500
                                                         10   Facsimile:     (650) 938-5200

                                                         11   Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                              Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                         12   Antonio J. Gracias, James Murdoch, Kimbal
                                                              Musk, and Linda Johnson Rice
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14                               UNITED STATES DISTRICT COURT

                                                         15                            NORTHERN DISTRICT OF CALIFORNIA

                                                         16                                   SAN FRANCISCO DIVISION

                                                         17                                                      Case No.: 3:18-cv-04865-EMC
                                                         18                                                      REPLY MEMORANDUM IN
                                                                                                                 SUPPORT OF MOTION TO DISMISS
                                                         19   IN RE TESLA, INC. SECURITIES                       CONSOLIDATED COMPLAINT
                                                              LITIGATION
                                                         20                                                      Date: March 5, 2020
                                                                                                                 Time: 1:30 p.m.
                                                         21                                                      Dept.: Courtroom 5, 17th Floor
                                                                                                                 Judge: Hon. Edward M. Chen
                                                         22
                                                                                                                 Date Action Filed: August 10, 2018
                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT                             Case No.: 3:18-CV-04865-EMC
                                                          1                                                  TABLE OF CONTENTS

                                                          2   I.     INTRODUCTION ............................................................................................................... 1

                                                          3   II.    THE OPPOSITION FAILS TO SHOW A MISSTATEMENT OR SCIENTER ............... 3

                                                          4          A.         The Opposition Does Not Show An Actionable Statement On August 7 .............. 3

                                                          5                     1.        Plaintiff’s “Funding Secured” Arguments Are Unavailing ........................ 3

                                                          6                     2.        The Opposition Abandons The “Intended” Structure Claims .................... 5

                                                          7                     3.        The “Only Contingency” Tweet Must Be Read In Context ....................... 6

                                                          8          B.         The August 13, 2018 Statements Also Were Not False Or Misleading ................. 7

                                                          9          C.         The Scienter Allegations Remain Woefully Deficient ........................................... 7

                                                         10   III.   TESLA DID NOT MAKE THE ALLEGEDLY ACTIONABLE STATEMENTS.......... 11

                                                         11   IV.    LOSS CAUSATION REMAINS AN INSUPERABLE BARRIER HERE...................... 13

                                                         12   V.     THE SECTION 20(a) CLAIM IS STILL A BASELESS AFTERTHOUGHT ................ 15
F ENWICK & W ES T LLP




                                                         13   VI.    CONCLUSION ................................................................................................................. 15
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT                           i                              Case No.: 3:18-CV-04865-EMC
                                                          1                                                  TABLE OF AUTHORITIES
                                                          2                                                                                                                                   Page(s)
                                                          3   Cases

                                                          4   In re Apollo Grp., Inc. Sec. Litig.,
                                                                  2011 WL 5101787 (D. Ariz. Oct. 27, 2011) .............................................................................10
                                                          5
                                                              Attia v. Google LLC,
                                                          6       2018 WL 2971049 (N.D. Cal. June 13, 2018) ..........................................................................10

                                                          7   Azar v. Yelp, Inc.,
                                                                 2018 WL 6182756 (N.D. Cal. Nov. 27, 2018)........................................................................7, 9
                                                          8
                                                              Basic, Inc. v. Levinson,
                                                          9      485 U.S. 224 (1988) ................................................................................................................4, 7

                                                         10   Bodri v. GoPro, Inc.,
                                                                 252 F. Supp. 3d 912 (N.D. Cal. 2017) ........................................................................................8
                                                         11
                                                              Brody v. Transitional Hosps. Corp.,
                                                         12      280 F.3d 997 (9th Cir. 2002)...................................................................................................4, 7
F ENWICK & W ES T LLP




                                                         13   In re ChinaCast Educ. Corp. Sec. Litig.,
                        LAW
                                      SAN FRA NCI S CO




                                                                  809 F.3d 471 (9th Cir. 2015)...............................................................................................12, 13
                         AT
                        ATTO RNEY S




                                                         14
                                                              Cho v. UCBH Holdings, Inc.,
                                                         15      890 F. Supp. 2d 1190 (N.D. Cal. 2012) ....................................................................................10

                                                         16   City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc.,
                                                                  856 F.3d 605 (9th Cir. 2017).........................................................................................6, 7, 8, 15
                                                         17
                                                              City of Sunrise Firefighters’ Pension Fund v. Oracle Corp.,
                                                         18       2019 WL 6877195 (N.D. Cal. Dec. 17, 2019) ..................................................................3, 6, 11

                                                         19   Dura Pharms., Inc. v. Broudo,
                                                                 544 U.S. 336 (2005) ..................................................................................................................14
                                                         20
                                                              In re Energy Recovery, Inc. Sec. Litig.,
                                                         21       2016 WL 324150 (N.D. Cal. Jan. 27, 2016) .......................................................................11, 12

                                                         22   Evanston Police Pension Fund v. McKesson Corp.,
                                                                 2019 WL 5587311 (N.D. Cal. Dec. 19, 2019) ..........................................................................10
                                                         23
                                                              Fecht v. Price Co.,
                                                         24      70 F.3d 1078 (9th Cir. 1995).......................................................................................................5

                                                         25   Fleming v. Impax Labs., Inc.,
                                                                 2018 WL 4616291 (N.D. Cal. Sept. 7, 2018) ...........................................................................13
                                                         26
                                                              Glazer Capital Mgmt., L.P. v. Magistri,
                                                         27      549 F.3d 736 (9th Cir. 2008).....................................................................................................10

                                                         28


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT                                ii                           Case No.: 3:18-CV-04865-EMC
                                                          1                                         TABLE OF AUTHORITIES (CONT’D)
                                                          2                                                                                                                                  Page(s)
                                                          3   Cases

                                                          4   Hefler v. Wells Fargo & Co.,
                                                                 2018 WL 1070116 (N.D. Cal. Feb. 27, 2018).....................................................................11, 12
                                                          5
                                                              Howard v. Everex Sys., Inc.,
                                                          6     228 F.3d 1057 (9th Cir. 2000)...................................................................................................15

                                                          7   Janus Cap. Grp., Inc. v. First Deriv. Traders,
                                                                 564 U.S. 135 (2011) ............................................................................................................11, 12
                                                          8
                                                              Lipsky v. Commonwealth United Corp.,
                                                          9      551 F.2d 887 (2d Cir. 1976) ......................................................................................................10

                                                         10   Livid Holdings Ltd. v. Salomon Smith Barney, Inc.,
                                                                  416 F.3d 940 (9th Cir. 2005).................................................................................................5, 11
                                                         11
                                                              Lloyd v. CVB Fin. Corp.,
                                                         12      811 F.3d 1200 (9th Cir. 2016).............................................................................................13, 14
F ENWICK & W ES T LLP




                                                         13   Loos v. Immersion Corp.,
                        LAW
                                      SAN FRA NCI S CO




                                                                 762 F.3d 880 (9th Cir. 2014)...............................................................................................13, 14
                         AT
                        ATTO RNEY S




                                                         14
                                                              In re Lululemon Sec. Litig.,
                                                         15       14 F. Supp. 3d 553 (S.D.N.Y. 2014) ...........................................................................................6

                                                         16   Mineworkers Pension Scheme v. First Solar Inc.,
                                                                 881 F.3d 750 (9th Cir. 2018).....................................................................................................13
                                                         17
                                                              N.Y. Hotel Trades Council & Hotel Ass’n v. Impax Labs, Inc.,
                                                         18      2019 WL 3779262 (N.D. Cal. Aug. 12, 2019) ..........................................................................14

                                                         19   Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,
                                                                135 S. Ct. 1318 (2015) ................................................................................................................7
                                                         20
                                                              In re OmniVision Techs., Inc. Sec. Litig.,
                                                         21       937 F. Supp. 2d 1090 (N.D. Cal. 2013) ......................................................................................5

                                                         22   Park v. GoPro, Inc.,
                                                                 2019 WL 1231175 (N.D. Cal. Mar. 15, 2019) ....................................................................6, 7, 8
                                                         23
                                                              In re PayPal Holdings, Inc. S’holder Deriv. Litig.,
                                                         24       2018 WL 466527 (N.D. Cal. Jan. 18, 2018) ...........................................................................4, 5

                                                         25   Police Ret. Sys. of St. Louis v. Intuitive Surgical, Inc.,
                                                                 759 F.3d 1051 (9th Cir. 2014).....................................................................................................4
                                                         26
                                                              In re Rigel Pharms., Inc. Sec. Litig.,
                                                         27       697 F.3d 869 (9th Cir. 2012)...................................................................................................5, 9

                                                         28


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT                               iii                           Case No.: 3:18-CV-04865-EMC
                                                          1                                            TABLE OF AUTHORITIES (CONT’D)
                                                          2                                                                                                                                           Page(s)
                                                          3   Cases

                                                          4   Rocker Mgmt., L.L.C. v. Lernout & Hauspie Speech Prods., N.V.,
                                                                 2005 WL 1366025 (D.N.J. June 8, 2005) .................................................................................14
                                                          5
                                                              Rok v. Identiv, Inc.,
                                                          6      2017 WL 35496 (N.D. Cal. Jan. 4, 2017), aff’d, 716 F. App’x 663 (9th Cir.
                                                                 2018) .........................................................................................................................................14
                                                          7
                                                              Ronconi v. Larkin,
                                                          8      253 F.3d 423 (9th Cir. 2001).......................................................................................................9

                                                          9   SEC v. Platforms Wireless Intern. Corp.,
                                                                 617 F.3d 1072 (9th Cir. 2010).....................................................................................................8
                                                         10
                                                              Sgarlata v. PayPal Holdings, Inc.,
                                                         11      2018 WL 6592771 (N.D. Cal. Dec. 13, 2018) ..........................................................................15

                                                         12   In re Sunrun Inc. Sec. Litig.,
                                                                  2018 WL 10323335 (N.D. Cal. July 19, 2018) ...........................................................................7
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO




                                                              Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                         AT




                                                                  551 U.S. 308 (2007) ....................................................................................................................8
                        ATTO RNEY S




                                                         14

                                                         15   In re Tenet Healthcare Corp. Sec. Litig.,
                                                                  2007 WL 5673884 (C.D. Cal. Dec. 5, 2007) ............................................................................10
                                                         16
                                                              United States v. Bailey,
                                                         17      696 F.3d 794 (9th Cir. 2012).....................................................................................................10

                                                         18   Veal v. LendingClub Corp.,
                                                                 2019 WL 5698072 (N.D. Cal. Nov. 4, 2019)............................................................................10
                                                         19
                                                              In re Verifone Holdings, Inc. Sec. Litig.,
                                                         20       704 F.3d 694 (9th Cir. 2012).....................................................................................................10

                                                         21   Webb v. SolarCity Corp.,
                                                                884 F.3d 844 (9th Cir. 2018).......................................................................................................8
                                                         22
                                                              Wilamowsky v. Take-Two Interactive Software, Inc.,
                                                         23      818 F. Supp. 2d 744 (S.D.N.Y. 2011) .......................................................................................14

                                                         24   Yourish v. Cal. Amplifier,
                                                                 191 F.3d 983 (9th Cir. 1999).......................................................................................................6
                                                         25
                                                              Zucco Partners, LLC v. Digimarc Corp.,
                                                         26      552 F.3d 981 (9th Cir. 2009)...................................................................................................7, 8

                                                         27

                                                         28


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT                                    iv                              Case No.: 3:18-CV-04865-EMC
                                                          1   I.     INTRODUCTION

                                                          2          The PSLRA sets a high bar for a private litigant to plead securities fraud. It requires

                                                          3   detailed facts showing that a defendant’s statement, read in context, is materially misleading and

                                                          4   explaining the reasons why. It further requires specific facts showing that plaintiff’s theory of

                                                          5   fraud is more than plausible or even reasonable; the law mandates a strong inference of scienter,

                                                          6   one that is cogent and as compelling as any competing inference of non-fraudulent intent. The

                                                          7   Opposition does none of those things. In place of facts supporting claimed misstatements, it

                                                          8   substitutes invented “admissions.” In place of facts raising a strong inference of scienter, it offers

                                                          9   a theory of fraud that defies common sense, is contrary to law, and does not address the many

                                                         10   facts identified in defendants’ motion that overwhelmingly indicate good faith. Even plaintiff

                                                         11   knows this does not suffice to plead fraud. That is why, despite the PSLRA’s stay on discovery,

                                                         12   and in an improper effort to fix these gaps, he (unsuccessfully) asked to subpoena the SEC.
F ENWICK & W ES T LLP




                                                         13          As to putative misstatements, the Opposition does not reconcile plaintiff’s claim with the
                        LAW
                                      SAN FRA NCI S CO
                         AT




                                                              fact that Mr. Musk’s public tweets on August 7, 2018 were no different than what he told Tesla’s
                        ATTO RNEY S




                                                         14

                                                         15   Board privately days earlier about his goals, rationale, and the availability of funding for taking

                                                         16   Tesla private. See CC ¶¶ 63, 69, 72; Ex. A; Mot. at 2, 5-7, 10-16. Nor does the Opposition point

                                                         17   to anything that shows funding was not available. As Mr. Musk indicated on August 24 (in a

                                                         18   post-class period statement quoted in the CC and not challenged), there was more than ample

                                                         19   funding to take Tesla private, but he elected not to pursue the idea for other reasons (as detailed).

                                                         20   CC ¶ 115; Ex. N. Funding was not the issue, and Mr. Musk’s tweet was not false or misleading.

                                                         21          Lacking any legitimate response, the Opposition makes one up, falsely claiming that Mr.

                                                         22   Musk “admitted that there was never any funding” (Opp. at 1) and “admitted that on August 7,

                                                         23   2018 funding was highly uncertain with, at best, a 50% chance of success” (id. at 3). This is

                                                         24   fiction. Mr. Musk said no such thing. Instead, plaintiff attempts to pass off the SEC settlement as

                                                         25   an “admission.” Not only does this ignore black letter law that unadjudicated settlements like this

                                                         26   one are not admissions of any kind, the settlement expressly allows Mr. Musk to contest the

                                                         27   sufficiency of all factual and legal allegations in this case. Mot. at 8, Ex. R. Plaintiff’s position

                                                         28   misstates the terms of the settlement and disregards well-settled law.


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT              1                      Case No.: 3:18-CV-04865-EMC
                                                          1          The Opposition fares no better as to other statements. It abandons any pretense that Mr.

                                                          2   Musk’s August 7 statements about the structure he “envisioned,” “hoped for,” “intended” and

                                                          3   “would like” are actionable. Plaintiff never addresses defendants’ arguments about those purely

                                                          4   aspirational statements (Mot. at 12-14) and, indeed, drops them entirely from his discussion of

                                                          5   alleged misstatements (Opp. at 10-13). As to the tweet stating that a transaction was “[o]nly . . .

                                                          6   contingent on a shareholder vote,” the Opposition ignores Ninth Circuit law by disregarding

                                                          7   important context (including the blog post to which the tweet linked), which emphasized that “a

                                                          8   final decision has not yet been made” and a host of other uncertainties. No reasonable investor

                                                          9   viewing the complete picture would have believed, just hours after the initial tweet and despite

                                                         10   the blog, that the only hurdle remaining was a stockholder vote.

                                                         11          Nor does the Opposition come close to establishing the strong inference of fraud the law

                                                         12   demands. Mr. Musk’s tweets were consistent with both his long-standing interest in taking Tesla
F ENWICK & W ES T LLP




                                                         13   private (Opp. at 1) and his statements to the Board days earlier, and set off a formal process. Mr.
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   Musk retained prominent legal and financial advisors to assist him. Tesla’s Board formed a

                                                         15   special committee and retained its own skilled advisors, as did Tesla. Every aspect of the

                                                         16   evaluation process that followed Mr. Musk’s initial email, and subsequent tweets, demonstrates

                                                         17   that the transaction Mr. Musk was considering was being taken seriously. None of those actions

                                                         18   would make any sense if it was all just an elaborate lie.

                                                         19          The Opposition has no response. Instead, it repeats the same false charge that Mr. Musk

                                                         20   “admitted” his statements lacked any basis – again, a claim that flies in the face of the SEC

                                                         21   settlement and established law. It also offers the implausible argument that all these efforts were

                                                         22   just a smokescreen, and that his only aim was to hurt short-sellers (even for a few days). That is

                                                         23   not a reasonable or plausible inference, much less one that is strong, cogent and compelling.

                                                         24   Short-sellers bet against companies, so it is hardly surprising (or indicative of fraud) that Mr.

                                                         25   Musk has talked about the harm they have caused to Tesla’s brand, business, and stockholders. Or

                                                         26   that among the benefits of being private would be to end their “negative propaganda.” If anything,

                                                         27   such transparent statements make Mr. Musk’s interest in a private Tesla more plausible, not less.

                                                         28   Nor would such a short-term scheme make any sense. It is obvious that lying just to hurt short-


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT              2                     Case No.: 3:18-CV-04865-EMC
                                                          1   sellers on August 7, knowing he would soon abandon the take private plan (and thus “reveal” the

                                                          2   lie within days), would only cause the stock to drop, benefitting short-sellers. Regardless, alleging

                                                          3   “a motive to commit fraud and opportunity to do so is not enough.” City of Sunrise Firefighters’

                                                          4   Pension Fund v. Oracle Corp., 2019 WL 6877195, at *18 (N.D. Cal. Dec. 17, 2019). The

                                                          5   inference of good faith, which is the only logical way to view Mr. Musk’s statements and the

                                                          6   process that ensued, is vastly more cogent and compelling.

                                                          7             The remaining Opposition arguments fail. Claims that Mr. Musk had “apparent authority”

                                                          8   to speak on Tesla’s behalf, even though he was expressly speaking as a bidder, are contrary to

                                                          9   plaintiff’s own allegations and governing law. As to loss causation, plaintiff fails to show that any

                                                         10   decline was due to a “corrective disclosure.” And the “control person” claim fails because the

                                                         11   Opposition identifies no facts showing that the Director Defendants controlled Mr. Musk’s

                                                         12   personal tweets; to the contrary, plaintiff concedes that Mr. Musk did not preview the tweets with
F ENWICK & W ES T LLP




                                                         13   the directors before making them.
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   II.       THE OPPOSITION FAILS TO SHOW A MISSTATEMENT OR SCIENTER
                                                         15             A.     The Opposition Does Not Show An Actionable Statement On August 7
                                                         16             On August 2, days prior to any public disclosure, Mr. Musk was already evaluating a take

                                                         17   private transaction that he believed made sense for Tesla (CC ¶ 69; Ex. A). The next day, on

                                                         18   August 3, he discussed his interest with the Board (CC ¶ 72). The consistent public disclosures

                                                         19   that followed were not false or misleading or the product of fraud.

                                                         20                    1.      Plaintiff’s “Funding Secured” Arguments Are Unavailing
                                                         21             Unlike a typical securities case, the Opposition does not argue that Mr. Musk’s public

                                                         22   statements about contemplated funding conflicts with what he said privately (see Mot. at 10-12).

                                                         23   It also fails to show that funding was not available. Id., see CC ¶ 115; Ex. N. 1 Rather, the

                                                         24   Opposition takes a different tack, falsely claiming that Mr. Musk “admitted that there was never

                                                         25   any funding” (Opp. at 1) and “has since admitted that on August 7, 2018, funding was highly

                                                         26   uncertain with, at best, a 50% chance of success” (id. at 3). This is beyond baseless. Mr. Musk

                                                         27   1
                                                                The Opposition abandons the allegation that the $420 price was too high or could not be
                                                              financed (see CC ¶ 71), and for good reason: in little over a year, Tesla’s shares vastly exceeded
                                                         28   that price, now trading at almost $560 per share.

                                                                  REPLY MEM. ISO MTD CONSOL. COMPLAINT           3                    Case No.: 3:18-CV-04865-EMC
                                                          1   never made such admissions. As detailed in the moving papers (Mot. at 8, 17-18), and discussed

                                                          2   more fully below in Section II.C, the SEC settlement expressly provides Mr. Musk the unfettered

                                                          3   “right to take legal or factual positions in litigation or other legal proceedings in which the [SEC]

                                                          4   is not a party,” such as this case. Ex. R ¶ 13. 2 On this point there can be no debate.

                                                          5             And while plaintiff relies heavily on the SEC’s unadjudicated allegations (not the

                                                          6   settlement), even that is of no help here. The SEC merely alleged that, at the time of his original

                                                          7   August 2 email to the Board, Mr. Musk thought “the likelihood of consummation of a transaction

                                                          8   was about 50%” and that “it was worth investigating” (Ex. P, ¶ 26). That is a statement about

                                                          9   completing a take private transaction (which involves many elements), not an “admission” about

                                                         10   a lack of funding. See also Basic, Inc. v. Levinson, 485 U.S. 224, 232 (1988) (the “ever-present

                                                         11   possibility that the contemplated transaction will not be effectuated” is obvious). 3

                                                         12             With the supposed “admission” dispelled, the Opposition is left to argue that the “funding
F ENWICK & W ES T LLP




                                                         13   secured” tweet was misleading because there was no “formal agreement” with PIF, with specific
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   “terms” and “price” discussed and agreed. CC ¶ 121; see Opp. at 5, 11. As noted in the moving

                                                         15   papers (and not disputed by plaintiff), Mr. Musk never said he had done those things. Mot. at 10-

                                                         16   11. He was at the beginning of a process, “considering” whether to proceed, with critical terms,

                                                         17   including how many shares would need to be acquired (and hence the cost of any deal), yet to be

                                                         18   determined. While investors may have desired more detail than what was in the tweet (which is

                                                         19   character-constrained by design), there is no completeness requirement. See Police Ret. Sys. of St.

                                                         20   Louis v. Intuitive Surgical, Inc., 759 F.3d 1051, 1061 (9th Cir. 2014); Brody v. Transitional

                                                         21   Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002). Plaintiff must “show[] that, due to its

                                                         22   incompleteness, the statement affirmatively led the plaintiff in the wrong direction.” In re PayPal

                                                         23   Holdings, Inc. S’holder Deriv. Litig., 2018 WL 466527, at * 4 (N.D. Cal. Jan. 18, 2018), quoting

                                                         24
                                                              2
                                                                The SEC case was settled by consent “without admitting or denying the allegations” solely as to
                                                         25   the SEC (consistent with SEC policy). Ex. R. Ignoring the actual language (and black letter law),
                                                              plaintiff plays semantic games, claiming Mr. Musk “admits, or does not deny” the SEC
                                                         26   allegations. CC ¶¶ 170-71. That assertion (Opp. at 9) is frivolous.
                                                              3
                                                                Plaintiff’s falsehoods do not stop there. Assertions that the price was “picked essentially out of
                                                         27   thin air” (Opp. at 5) or “by Musk’s girlfriend as a joke because it reflected marijuana jargon” (id.
                                                              at 11) ignore the CC, which concedes that Mr. Musk arrived at $420 by adding a typical 20%
                                                         28   premium to the price at the time (i.e., to $419.49) and then rounding up. CC ¶ 70.

                                                                  REPLY MEM. ISO MTD CONSOL. COMPLAINT           4                     Case No.: 3:18-CV-04865-EMC
                                                          1   In re OmniVision Techs., Inc. Sec. Litig., 937 F. Supp. 2d 1090, 1101 (N.D. Cal. 2013). 4

                                                          2             The Opposition’s attempt to rely on two analyst reports to discharge this burden backfires.

                                                          3   Those reports recognized that “details” about funding had not been provided (CC ¶¶ 96, 97), and

                                                          4   acknowledged (as defendants noted) that funding secured could mean a “verbal commitment” or

                                                          5   something “less than this” (id. ¶ 97) and that the amount of funding needed was still uncertain (id.

                                                          6   ¶¶ 96, 97). Those analysts opined only that the proposal should be taken seriously (id.), and

                                                          7   neither interpreted the statement as plaintiff suggests, as if it were a fait accompli. See Opp. at 7. 5

                                                          8   An allegedly incomplete statement does not become actionable simply because analysts say to

                                                          9   take it seriously. See In re Rigel Pharms., Inc. Sec. Litig., 697 F.3d 869, 880 n.8 (9th Cir. 2012).

                                                         10   Indeed, an incomplete statement is not actionable even if (unlike here) analysts interpret it

                                                         11   incorrectly. See OmniVision, 937 F. Supp. 2d at 1102 (“[t]he mere fact that defendants’

                                                         12   statements did not disabuse lead plaintiffs or analysts of their conclusion . . . does not render the
F ENWICK & W ES T LLP




                                                         13   statements actionable”). 6 Moreover, the CC belies any claim that investors were led in the wrong
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   direction. When Mr. Musk elaborated in his August 13 blog post on “why I said funding

                                                         15   secured,” Tesla’s stock price did not decline, it increased. Mot. at 7, 12; Ex. T. The Opposition

                                                         16   offers no real response. 7

                                                         17                    2.      The Opposition Abandons The “Intended” Structure Claims
                                                         18             The Opposition abandons any pretense that Mr. Musk’s August 7 statements about the

                                                         19   structure he “envisioned,” “hoped for,” “intended,” and “would like” are actionable. The

                                                         20   4
                                                                Plaintiff’s citation to a pre-PSLRA case, Fecht v. Price Co., 70 F.3d 1078 (9th Cir. 1995), does
                                                              not relieve him of his pleading burden. Fecht merely held that issues of materiality or the
                                                         21   sufficiency of risk warnings under bespeaks caution are generally not resolved at this stage. See
                                                              Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940, 947 (9th Cir. 2005) (bespeaks
                                                         22   caution “requires a stringent showing” under Fecht). Defendants’ motion raised no such issues.
                                                              5
                                                         23     Nor did the market. Unlike the typical scenario, where the stock price approaches the announced
                                                              price on news of a likely “done deal,” plaintiff admits Tesla’s stock price increased just 6% after
                                                         24   the tweet, closing at $379 (Opp. at 6 & n.3), well below the contemplated $420 price. The only
                                                              reasonable inference is that investors recognized a take private transaction was far from certain.
                                                         25   6
                                                                Plaintiff uses the same rationale to assail another tweet about funding in which Mr. Musk said
                                                              “investor support is confirmed.” Opp. at 11-12; see Mot. at 12 n.8. It fails for the same reasons.
                                                         26   7
                                                                Despite Mr. Musk saying he was only “considering” an offer and had made “no final decision,”
                                                         27   plaintiff purports to quote an unpublished comment by Tesla’s IR head that there was a “firm
                                                              offer” as if it were an assurance about funding. Opp. at 1. But plaintiff ignores the SEC complaint
                                                         28   from which he lifts the allegation. According to the SEC, when asked if there was a commitment
                                                              letter or verbal agreement for funding, the IR head indicated “I actually don’t know.” Ex. Q, ¶ 31.

                                                                  REPLY MEM. ISO MTD CONSOL. COMPLAINT            5                     Case No.: 3:18-CV-04865-EMC
                                                          1   arguments in defendants’ motion (Mot. at 12-14) are never addressed and the statements are

                                                          2   excluded from plaintiff’s discussion of alleged misstatements (Opp. at 10-13). And with good

                                                          3   reason: the statements were aspirational and accurately reflected Mr. Musk’s desire for a structure

                                                          4   that would let shareholders remain in a private Tesla. That sentiment is not transformed into a

                                                          5   misstatement simply because it did not work out. See Yourish v. Cal. Amplifier, 191 F.3d 983,

                                                          6   997 (9th Cir. 1999) (“[I]t is clearly insufficient for plaintiffs to say that a later, sobering revelation

                                                          7   makes an earlier, cheerier statement a falsehood”); Park v. GoPro, Inc., 2019 WL 1231175, at

                                                          8   *10, 13 (N.D. Cal. Mar. 15, 2019) (subsequent developments do not show falsity at time of

                                                          9   statement). Mr. Musk originally “thought there would be some way to retain small investors,” but

                                                         10   ultimately learned “there isn’t.” CC ¶ 147. That is not falsity. See In re Lululemon Sec. Litig., 14

                                                         11   F. Supp. 3d 553, 571 (S.D.N.Y. 2014) (“[f]alsity is a failure to be truthful – it is not a

                                                         12   misapprehension, misunderstanding or mistake of fact at the time a statement was made”).
F ENWICK & W ES T LLP




                                                         13
                        LAW




                                                                              3.      The “Only Contingency” Tweet Must Be Read In Context
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14           The Opposition also proceeds as if every statement exists in a vacuum. But whether a

                                                         15   statement is misleading “always depends on the context, which includes all its surrounding text,

                                                         16   including hedges, disclaimers, and apparently conflicting information.” City of Dearborn Heights

                                                         17   Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 615 (9th Cir. 2017) (emphasis

                                                         18   added); see also GoPro, 2019 WL 1231175, at *14 (plaintiffs failed to provide needed context).

                                                         19           No reasonable investor would read Mr. Musk’s August 7 tweet that a transaction was

                                                         20   “[o]nly . . . contingent on a shareholder vote” in isolation to suggest that nothing else needed to

                                                         21   happen. It was just three hours earlier that Mr. Musk first tweeted that he was “considering”

                                                         22   taking Tesla private – a statement conveying uncertainty on its face. And this specific tweet also

                                                         23   linked directly to a blog post in which Mr. Musk offered more expansive comments emphasizing

                                                         24   various uncertainties, including that a “final decision has not yet been made.” See CC ¶ 84, Ex. I

                                                         25   (emphasis added). A reasonable investor would not believe (mere hours after the initial tweet)

                                                         26   that the only remaining hurdle was a shareholder vote. See Oracle, 2019 WL 6877195, at *12.

                                                         27           While the Opposition attempts to misstate defendants’ argument to suggest a statement is

                                                         28   not actionable if it is “obviously false” (Opp. at 3), defendants argued only that context matters.


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT               6                      Case No.: 3:18-CV-04865-EMC
                                                          1   Under well-established law, the tweet did not exist in isolation, but must be read along with the

                                                          2   blog it linked to and surrounding circumstances. Mot. at 14-15. See Basic, 485 U.S. at 234

                                                          3   (securities laws do not assume “investors are nitwits” or attribute “child-like simplicity” to them).

                                                          4             B.     The August 13, 2018 Statements Also Were Not False Or Misleading
                                                          5             As for the August 13 statement that Mr. Musk was “excited to work with Silver Lake and

                                                          6   Goldman Sachs as financial advisors” (CC ¶ 104), plaintiff meekly asserts that was “misleading”

                                                          7   because Mr. Musk “had not signed an agreement to formally engage or retain” them “by August

                                                          8   13” (id. ¶ 140). But Mr. Musk did not say that he had signed a “formal agreement,” nor is it at all

                                                          9   unusual to start working with advisors beforehand. The alleged lack of an “executed formal

                                                         10   agreement” does not “affirmatively create an impression of a state of affairs that differs in a

                                                         11   material way from the one that actually exist[ed].” See Brody, 280 F.3d at 1006. 8

                                                         12             Equally deficient is the Opposition’s effort to address Mr. Musk’s “belief” that there was
F ENWICK & W ES T LLP




                                                         13   “no question that a deal with the Saudi fund could be closed,” which was why he said “funding
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   secured” on August 7. See Mot. at 15; CC ¶ 103; Ex. K. Plaintiff ignores Mr. Musk’s actual

                                                         15   explanation, which discussed the form of PIF’s commitment, and insists that no “commitment”

                                                         16   was made by PIF. That is an empty “conclusion couched as a factual allegation.” GoPro, 2019

                                                         17   WL 1231175, at *7. In any event, since Mr. Musk subjectively believed he had funding (and

                                                         18   revealed the facts on which his belief was based), the claim fails. See Omnicare, Inc. v. Laborers

                                                         19   Dist. Council Constr. Indus. Pension Fund, 135 S. Ct. 1318, 1327 (2015) (opinion must be both

                                                         20   subjectively and objectively untrue); Align Tech., 856 F.3d at 615-16 (plaintiff must show “that

                                                         21   the speaker did not hold the belief” and “that the belief is objectively untrue”). 9

                                                         22             C.     The Scienter Allegations Remain Woefully Deficient
                                                         23             Mr. Musk’s longstanding interest in taking Tesla private was no secret. It was incumbent

                                                         24   on plaintiff in the Opposition to identify facts suggesting Mr. Musk was lying (or, at a minimum,

                                                         25   8
                                                                The two articles relied on do not specify a source (CC ¶ 107) and are no basis for bringing fraud
                                                              claims under the PSLRA. See Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 995 (9th
                                                         26   Cir. 2009) (information must reliable and based on personal knowledge); In re Sunrun Inc. Sec.
                                                              Litig., 2018 WL 10323335, at *1 (N.D. Cal. July 19, 2018) (rejecting reporter’s hearsay account).
                                                         27   9
                                                                Plaintiff’s other arguments (Opp. at 13) are unsupported and beside the point as they do not
                                                         28   concern “the basis for the [defendant’s] opinion” about funding from PIF. Align Tech., 856 F.3d
                                                              at 616. See Azar v. Yelp, Inc., 2018 WL 6182756, at *10 (N.D. Cal. Nov. 27, 2018).

                                                                  REPLY MEM. ISO MTD CONSOL. COMPLAINT            7                     Case No.: 3:18-CV-04865-EMC
                                                          1   speaking with deliberate recklessness tantamount to an intent to mislead). See Zucco, 552 F.3d at

                                                          2   991; Align Tech., 856 F.3d at 619. The inference of deception must be “strong,” and at least as

                                                          3   cogent and compelling as any opposing inference. Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

                                                          4   551 U.S. 308, 309 (2007) (“must be more than merely plausible or reasonable”); GoPro, 2019

                                                          5   WL 1231175, at *20-22. That standard is “not easy to satisfy.” Webb v. SolarCity Corp., 884 F.3d

                                                          6   844, 855 (9th Cir. 2018). Yet all the Opposition offers is a gross distortion of the terms of the

                                                          7   SEC settlement (to manufacture a supposed “admission”) and a so-called “motive” to hurt short-

                                                          8   sellers. Neither comes close to raising the required strong inference.

                                                          9          No facts suggest Mr. Musk acted with an intent to defraud (or anything remotely close).

                                                         10   Days before he tweeted, Mr. Musk told the Board of his goals, rationale, and the availability of

                                                         11   funding for taking Tesla private. He hired lawyers and financial advisors to assist. In response,

                                                         12   the Board formed a special committee and retained its own advisors, as did Tesla. None of this
F ENWICK & W ES T LLP




                                                         13   would make a whit of sense unless Mr. Musk firmly meant what he said. It is just not plausible
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   for anyone to undertake all that effort if simply engaged in a ruse. See Bodri v. GoPro, Inc., 252

                                                         15   F. Supp. 3d 912, 933 (N.D. Cal. 2017) (“illogical” allegations undermine inference of scienter).

                                                         16          There is also no serious claim that Mr. Musk stood to gain anything. Triggering an entire

                                                         17   process, just to “dupe” shareholders, was of no benefit to him. That too weighs heavily against

                                                         18   scienter. The Opposition has no answer to that or the many other facts undermining scienter. Mot.

                                                         19   at 16-18. As to “funding secured,” there is no dispute that PIF pursued taking Tesla private for

                                                         20   almost two years and invested billions in Tesla stock. Nor is there a single fact to dispute that,

                                                         21   given his July 31 meeting with PIF’s senior decision-maker, and its vast resources, Mr. Musk

                                                         22   believed PIF stood ready and able to fund a deal. See Exs. B, K; Mot. at 5, 17. Had Mr. Musk

                                                         23   hoped to mislead by tweeting the “only” contingency was a shareholder vote, he would not link

                                                         24   directly to a blog describing a whole range of uncertainties (including that he had not even

                                                         25   decided to pursue a transaction). Mot. at 17. While plaintiff quarrels with the words Mr. Musk

                                                         26   used, no facts suggest he did not genuinely believe them. That is what the law requires. See SEC

                                                         27   v. Platforms Wireless Intern. Corp., 617 F.3d 1072, 1093 (9th Cir. 2010) (“Scienter is a

                                                         28   subjective inquiry. It turns on the defendant’s state of mind.”). Nor does it suffice to allege he


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT              8                     Case No.: 3:18-CV-04865-EMC
                                                          1   “should have had different expectations and beliefs.” Rigel, 697 F.3d at 882; see Ronconi v.

                                                          2   Larkin, 253 F.3d 423, 430 (9th Cir. 2001) (“[t]hat a pessimistic argument could have been made

                                                          3   . . . does not raise a strong inference that defendants actually knew” statements were false).

                                                          4           Likewise, plaintiff cannot seriously contest that the August 7 tweets were prompted by

                                                          5   breaking reports of PIF having acquired almost 5% of Tesla’s stock in the Financial Times (“FT”)

                                                          6   that morning. Mot. at 6; Ex. B. While plaintiff asks the Court to disregard the FT story as “outside

                                                          7   the pleadings,” the Opposition elsewhere relies on it. Opp. at 19. Plaintiff cannot both embrace

                                                          8   and object to a widely-published news story. 10 Plaintiff also makes a conclusory claim that what

                                                          9   prompted Mr. Musk’s initial tweet is a “disputed” fact, but does not plead any other reason for

                                                         10   why Mr. Musk tweeted that day. This Court has rejected such a “bare assertion.” See Azar, 2018

                                                         11   WL 6182756, at *5. But even if the FT story is not considered, Mr. Musk explained that he

                                                         12   tweeted because he thought public disclosure was “the right thing to do” so that all shareholders
F ENWICK & W ES T LLP




                                                         13   had the same information at the same time. CC ¶ 103; Ex. K. That is good faith, not fraud.
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14           Ignoring the overwhelming facts running counter to any fraud, the Opposition claims that

                                                         15   in the SEC settlement, Mr. Musk “admitted” his statements were false or “premised on a long

                                                         16   series of baseless assumptions.” Opp. at 3, 9, 16, 19. Such blatantly misguided “advocacy”

                                                         17   reveals desperation. The SEC Consent is before the Court. It has a standard provision stating that,

                                                         18   solely for purposes of the SEC case, Mr. Musk does not admit or deny the SEC’s allegations

                                                         19   (other than jurisdiction). Ex. R, ¶ 2. It contains no “findings” and provides an unfettered “right to

                                                         20   take legal or factual positions in” any other litigation. Id. ¶ 13. 11

                                                         21           Courts unequivocally hold that such consent settlements are not admissions. That is just

                                                         22   black letter law – and plaintiff cites no case to the contrary. As Judge White ruled, an SEC

                                                         23   consent in which defendants “neither admitted nor denied the [SEC’s] allegations against them . .

                                                         24   10
                                                                 Oddly, plaintiff cites the FT article to note that another company (Tencent) took a 5% stake in
                                                              Tesla in 2018 without prompting Mr. Musk to tweet about a take private transaction. That is
                                                         25   precisely the point. Unlike Tencent, Mr. Musk actually was engaged in discussions with PIF to
                                                              take Tesla private, most recently on July 31 when he was told that PIF had bought almost 5% of
                                                         26   Tesla (just below the public reporting threshold).
                                                              11
                                                         27      Equally false is the claim that Mr. Musk “admitted” there was no funding in the New York
                                                              Times on August 16. Opp. at 23. Plaintiff never quotes Mr. Musk because he said nothing of the
                                                         28   kind. Since the Opposition relies on it so heavily, we submit that article for the Court’s reference
                                                              (Bretan Reply Decl., Ex. 1). It reveals nothing new about the potential take private transaction.

                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT                9                   Case No.: 3:18-CV-04865-EMC
                                                          1   . are no[t] findings upon which Plaintiffs may rely.” Cho v. UCBH Holdings, Inc., 890 F. Supp.

                                                          2   2d 1190, 1203 (N.D. Cal. 2012). The Ninth Circuit emphasized the same point in Glazer Capital

                                                          3   Mgmt., L.P. v. Magistri, 549 F.3d 736 (9th Cir. 2008), holding that settlement agreements with

                                                          4   the SEC do not show scienter and “were not sufficient to meet the pleading requirements of the

                                                          5   PSLRA.” Id. at 748. 12 Hoping to distinguish Cho, plaintiff erroneously claims it involved an

                                                          6   FDIC report that did not implicate certain defendants (Opp. at 21 n.17). In fact, Cho concerned

                                                          7   improper use of an SEC settlement just like plaintiff attempts to do here. 890 F. Supp. 2d at 1203.

                                                          8   As to Glazer, plaintiff notes the court’s observation that the “settlement” there lacked detailed

                                                          9   facts, but ignores that the consent here is similarly conclusory. See Ex. R.

                                                         10          Furthermore, the weight of authority also holds that even allegations in an SEC complaint

                                                         11   may not be relied on because they are unadjudicated. See United States v. Bailey, 696 F.3d 794,

                                                         12   801 (9th Cir. 2012) (“We risk stating the obvious here: a complaint is merely an accusation of
F ENWICK & W ES T LLP




                                                         13   conduct and not, of course, proof that the conduct alleged occurred”). Plaintiff must do more than
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   merely copy the SEC complaint wholesale. See In re Apollo Grp., Inc. Sec. Litig., 2011 WL

                                                         15   5101787, at *10 n.5 (D. Ariz. Oct. 27, 2011) (“because allegations from other complaints are

                                                         16   unproven and contested, they do not amount to ‘facts’ sufficient to establish a strong inference of

                                                         17   scienter”); Veal v. LendingClub Corp., 2019 WL 5698072, at *16 (N.D. Cal. Nov. 4, 2019)

                                                         18   (“Plaintiff may not allege ‘facts’ simply because they appear in” FTC Complaint); Attia v. Google

                                                         19   LLC, 2018 WL 2971049, at *14-15 (N.D. Cal. June 13, 2018) (“[p]laintiff may not simply

                                                         20   regurgitate other parties’ pleading” and instead has “nondelegable responsibility” to “validate”

                                                         21   the allegations). 13 As shown on this motion, however, plaintiff’s allegations are deficient

                                                         22   regardless of the “source.”

                                                         23          Nor is proper to infer that Mr. Musk’s statements, and the extensive process that followed,

                                                         24   were a grand ruse to conceal a deliberate intention to harm short-sellers for mere days. See Opp.

                                                         25   12
                                                                 See also Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976) (SEC
                                                              consent “which is not the result of an actual adjudication of any of the issues . . . cannot be used
                                                         26   as evidence in subsequent litigation [with] another party”); In re Tenet Healthcare Corp. Sec.
                                                              Litig., 2007 WL 5673884, at *2 (C.D. Cal. Dec. 5, 2007) (refusing to consider SEC settlement).
                                                         27   13
                                                                 Plaintiff’s cases are inapposite. See Evanston Police Pension Fund v. McKesson Corp., 2019
                                                         28   WL 5587311 (N.D. Cal. Dec. 19, 2019) (many facts beyond antitrust complaint); In re Verifone
                                                              Holdings, Inc. Sec. Litig., 704 F.3d 694, 706-07 (9th Cir. 2012) (no objection to SEC complaint).

                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT             10                    Case No.: 3:18-CV-04865-EMC
                                                          1   at 17-18, 20. Because short-sellers bet against companies, it is hardly surprising (or indicative of

                                                          2   fraud) that Mr. Musk has spoken out about the harm they have caused Tesla’s brand, business,

                                                          3   and stockholders. Or that the benefits of being private would include ending their “negative

                                                          4   propaganda” and “defamatory” remarks. See Exs. A, G, I. If anything, such candid statements

                                                          5   make Mr. Musk’s genuine interest in a private Tesla more reasonable, not less. Nor would such a

                                                          6   short-term scheme make any sense. Abandoning a take private plan (and revealing the “lie”

                                                          7   within days) would only cause the stock to drop, thus benefitting short-sellers. But no matter how

                                                          8   construed, alleging “motive to commit fraud . . . is not enough.” Oracle, 2019 WL 6877195, at

                                                          9   *18. Viewed holistically, the inference of good faith, which is the only logical way to view Mr.

                                                         10   Musk’s statements and the extensive process that ensued, is vastly more cogent and compelling. 14

                                                         11   III.   TESLA DID NOT MAKE THE ALLEGEDLY ACTIONABLE STATEMENTS
                                                         12          It is uncontroverted that the “maker” of a statement is the person with “ultimate authority”
F ENWICK & W ES T LLP




                                                         13   over its “content and whether and how to communicate it.” Janus Cap. Grp., Inc. v. First Deriv.
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   Traders, 564 U.S. 135, 142 (2011). The Opposition does not try to argue that anyone other than

                                                         15   Mr. Musk “had ultimate authority over the alleged misstatements.” Mot. at 20 (quoting Hefler v.

                                                         16   Wells Fargo & Co., 2018 WL 1070116, at *9 (N.D. Cal. Feb. 27, 2018)). Instead, plaintiff

                                                         17   attempts to impute the statements to Tesla on the theory that Mr. Musk had “apparent authority”

                                                         18   to speak on its behalf. Opp. at 13-14. That theory fails.

                                                         19          To invoke “apparent authority,” plaintiff must show that the challenged statements were

                                                         20   made by Mr. Musk within the scope of his role as CEO, and that he was purporting to speak on

                                                         21   Tesla’s behalf. See, e.g., In re Energy Recovery, Inc. Sec. Litig., 2016 WL 324150, at *25 (N.D.

                                                         22   Cal. Jan. 27, 2016). The Opposition makes no attempt to show such facts for the statements at

                                                         23   issue here (see CC ¶¶ 120, 122, 124, 126, 128, 130, 134, 136, 139), nor could it. As discussed in

                                                         24   the moving papers, Mr. Musk expressly stated that he was “speaking for myself as a potential

                                                         25   bidder for Tesla” (CC ¶ 103), and the challenged statements were all attributed on their face to

                                                         26
                                                              14
                                                                Plaintiff relies on Livid (Opp. at 17), but that case involved a brazen financial fraud, in which
                                                         27   defendants stated a $25 million fundraise was complete (inducing plaintiff to invest $10 million
                                                              more), when in reality only $2 million was raised and the company had a negative net worth. 416
                                                         28   F.3d at 947. Scienter was easy to find on those facts, but that is a far cry from this case. Id. at 948.

                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT              11                     Case No.: 3:18-CV-04865-EMC
                                                          1   him (see Mot. at 19-20) – points the Opposition does not dispute. Nor does plaintiff contest that,

                                                          2   as a matter of law, such attribution is “strong evidence” that the statements were “made by – and

                                                          3   only by – the party to whom it is attributed.” Id. (quoting Janus, 564 U.S. at 142-43).

                                                          4          Unable to cite a single fact overcoming that “strong evidence,” the Opposition resorts to

                                                          5   misdirection. Plaintiff tries to disregard Mr. Musk’s statement that he was “speaking for myself as

                                                          6   a potential bidder” as “self-serving” and claims it “creates fact questions not resolvable prior to

                                                          7   discovery.” Opp. at 15 n.9. The Opposition cites no authority to support this argument, which

                                                          8   flies in the face of Janus and the PSLRA’s requirement that plaintiff must plead facts showing the

                                                          9   statement is attributable to Tesla. See Hefler, 2018 WL 1070116, at *9. Equally unavailing is

                                                         10   plaintiff’s recitation of innocuous averments – e.g., that Mr. Musk is Tesla’s “co-founder,

                                                         11   Chairman and CEO,” the “face of” the Company, and often “communicated about and promoted

                                                         12   Tesla’s … business” via Twitter (Opp. at 14) – untethered to the challenged statements. That Mr.
F ENWICK & W ES T LLP




                                                         13   Musk has, at other times and in other circumstances, spoken on Tesla’s behalf does not overcome
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   the “strong evidence” that the specific statements at issue here were not made in the scope of his

                                                         15   employment. Cf. Energy Recovery, 2016 WL 324150, at *25.

                                                         16          Similarly, the fact that Tesla posted some of the statements on its website (Opp. at 14-15)

                                                         17   is legally irrelevant. “[H]osting a document on a Web site” does not transform the host into the

                                                         18   “maker” of the statement. Janus, 564 U.S. at 148 n.12. Plaintiff’s only response is to suggest that

                                                         19   others at Tesla (i.e., the directors and Tesla’s head of IR) made statements that purportedly

                                                         20   “buttress[ed],” “bolster[ed]” or “confirmed” Mr. Musk’s comments. Opp. at 14-15. But that

                                                         21   argument misses the point. Putting aside that the CC does not claim those statements are

                                                         22   actionable, that directors or the head of IR may have later commented on Mr. Musk’s statements

                                                         23   has no bearing on plaintiff’s inability to plead that: (i) anyone else had “ultimate authority” over

                                                         24   Mr. Musk’s challenged statements; or (ii) that those statements were made in the scope of his

                                                         25   employment. See Hefler, 2018 WL 1070116, at *9; Energy Recovery, 2016 WL 324150, at *25.

                                                         26          Finally, plaintiff cites In re ChinaCast Educ. Corp. Sec. Litig., 809 F.3d 471, 472-73 (9th

                                                         27   Cir. 2015), but that case only underscores why he cannot rely on “apparent authority.” There, the

                                                         28   statements were indisputably made by a CEO purporting to act in the scope of his employment –


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT             12                    Case No.: 3:18-CV-04865-EMC
                                                          1   e.g., in corporate press releases, earnings calls, and SEC filings that carried “the imprimatur of

                                                          2   the corporation that selected him to speak on its behalf and sign SEC filings.” 809 F.3d at 473,

                                                          3   477. Here, Mr. Musk stated unequivocally that he was speaking on his own behalf as a potential

                                                          4   bidder, a point underscored in statements by Tesla’s independent directors (CC ¶¶ 93, 106).

                                                          5   IV.    LOSS CAUSATION REMAINS AN INSUPERABLE BARRIER HERE
                                                          6          As the Opposition notes, there may be an “‘infinite variety’ of . . . theories a plaintiff

                                                          7   might allege” to plead loss causation in a hypothetical case. Opp. at 22 (quoting Mineworkers

                                                          8   Pension Scheme v. First Solar Inc., 881 F.3d 750, 754 (9th Cir. 2018)). But plaintiff in this case

                                                          9   relies on a specific theory: that a handful of decreases in Tesla’s stock price between August 8-17

                                                         10   (CC ¶¶ 191, 192, 194-96) “revealed” the “truth” about facts that had purportedly been misstated

                                                         11   (¶ 197). Having chosen to assert “a causation theory based on market revelation of the fraud,” the

                                                         12   only question is whether plaintiff has “pleaded . . . the facts relevant to [that] theory.” First Solar,
F ENWICK & W ES T LLP




                                                         13   881 F.3d at 754. The Opposition identifies no such facts.
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14          If anything, as to the first identified decline on August 8 (CC ¶ 191), the Opposition

                                                         15   concedes the absence of loss causation. See Mot. at 21-22. CC ¶ 191 is mentioned just once in

                                                         16   passing (Opp. at 22), without any argument that a decline resulted from revelation of a misstated

                                                         17   fact that day. More devastating still, the Opposition elsewhere argues that the August 8 statement

                                                         18   “further bolster[ed]” Mr. Musk’s tweet about funding. See Opp. at 15. If so, it is not corrective.

                                                         19   See Fleming v. Impax Labs., Inc., 2018 WL 4616291, at *4-5 (N.D. Cal. Sept. 7, 2018).

                                                         20          As for August 9 (CC ¶ 192), plaintiff persists in claiming that news of an SEC request for

                                                         21   documents prompted a decline that day (Opp. at 23), but does not dispute that mere notice of an

                                                         22   SEC inquiry is not sufficient to allege loss causation. See Mot at 22; see also Loos v. Immersion

                                                         23   Corp., 762 F.3d 880, 887 (9th Cir. 2014). Instead, plaintiff argues that under Lloyd v. CVB Fin.

                                                         24   Corp., 811 F.3d 1200 (9th Cir. 2016), an SEC inquiry plus a “subsequent revelation of the

                                                         25   inaccuracy of [a] misrepresentation” can satisfy his burden. Opp. at 23. But plaintiff cannot

                                                         26   identify any “subsequent revelation” here. Mr. Musk did not “admit” to the New York Times that

                                                         27   his statements were inaccurate (Opp. at 23, citing CC ¶ 112). As discussed, nothing in the August

                                                         28   16 article supports that false claim. That Mr. Musk later settled with the SEC on September 27


                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT              13                     Case No.: 3:18-CV-04865-EMC
                                                          1   also does not suffice. Opp. at 23 (citing CC ¶ 116). Again, the resolution of untested claims by the

                                                          2   SEC on a “no admit, no deny” basis is not an “admission” of any inaccuracy. In fact, the CC’s

                                                          3   loss causation allegations (id. ¶¶ 188-211), do not even mention the September 27 announcement,

                                                          4   much less argue that it was “corrective.” In sum, the CC never “detail[s] a ‘subsequent corrective

                                                          5   disclosure’ that might convert disclosures of investigations found lacking under Loos into the

                                                          6   types of disclosures found sufficient in Lloyd.” N.Y. Hotel Trades Council & Hotel Ass’n v.

                                                          7   Impax Labs, Inc., 2019 WL 3779262, at *3 (N.D. Cal. Aug. 12, 2019).

                                                          8          The remaining alleged disclosures also fail. Nothing said on August 14 (CC ¶ 194)

                                                          9   contradicted a challenged statement. See Mot. at 22. While the Opposition argues that the market

                                                         10   learned Tesla had yet to “form a special committee” (Opp. at 24), CC ¶ 194 alleges just the

                                                         11   opposite. And the claim that “Tesla’s board had not received a formal plan for the going-private

                                                         12   transaction” (Opp. at 24) is neither contained in CC ¶ 194 nor inconsistent with anything that Mr.
F ENWICK & W ES T LLP




                                                         13   Musk said previously. The August 15 drop, allegedly prompted by reports of SEC subpoenas (CC
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   ¶ 195), not only fails for the reasons discussed with respect to August 9, plaintiff cannot show

                                                         15   those reports disclosed anything new. See Mot. at 23; Rok v. Identiv, Inc., 2017 WL 35496, at *18

                                                         16   (N.D. Cal. Jan. 4, 2017), aff’d, 716 F. App’x 663 (9th Cir. 2018). And as for the final decline on

                                                         17   August 17 (CC ¶ 196), nothing shows it was caused by revelation of information that was

                                                         18   corrective. Instead, the Opposition just repeats the false assertion that Mr. Musk “admitted” to the

                                                         19   New York Times that his statements “lack[ed] sound factual basis.” Opp. at 24.

                                                         20          Finally, the contention that short-sellers may plead loss causation by alleging they covered

                                                         21   at “artificially inflated prices” (Opp. at 22) is wrong. See Wilamowsky v. Take-Two Interactive

                                                         22   Software, Inc., 818 F. Supp. 2d 744, 755 (S.D.N.Y. 2011). No matter what the reason for buying,

                                                         23   “an inflated purchase price will not itself constitute or proximately cause the relevant economic

                                                         24   loss.” Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 342 (2005). Even if a short-seller alleges that

                                                         25   “he was damaged at the time of his covering purchases,” he must still show his “losses are

                                                         26   attributable to . . . misstatements and omissions.” Take-Two, 818 F. Supp. 2d at 755. 15

                                                         27   15
                                                                 Plaintiff misplaces reliance on Rocker Mgmt., L.L.C. v. Lernout & Hauspie Speech Prods.,
                                                              N.V., 2005 WL 1366025, at *7 (D.N.J. June 8, 2005), which conflates damage and causation and
                                                         28   is inconsistent with Dura. See Take-Two, 818 F. Supp. 2d at 758-59 (declining to follow Rocker).

                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT            14                    Case No.: 3:18-CV-04865-EMC
                                                          1   V.     THE SECTION 20(a) CLAIM IS STILL A BASELESS AFTERTHOUGHT

                                                          2          Not only is there no predicate Section 10(b) violation by Tesla (which the SEC did not

                                                          3   allege), the Opposition’s attempt to bolster a control person claim against the Director Defendants

                                                          4   based on Mr. Musk’s statements (which the SEC also did not allege) fails as a matter of law.

                                                          5          First, Mr. Musk was speaking, not for Tesla, but in his personal capacity as a bidder.

                                                          6   With no corporate statement at issue, the claim fails. Second, even if plaintiff could get past that

                                                          7   roadblock, the CC expressly pleads (and the Opposition ignores) that the directors did not know

                                                          8   of Mr. Musk’s tweet until after-the-fact. See CC ¶¶ 6, 112, 166 (no one saw or reviewed the

                                                          9   tweets and Mr. Musk “did not discuss the content . . . with anyone else prior to publishing them”).

                                                         10   A request to refrain from further tweets as a formal process got underway (see Opp. at 25) does

                                                         11   not suggest control over the content of Mr. Musk’s prior statements as a bidder or at any time.

                                                         12   Finally, attempting to shirk any burden, plaintiff argues that he “need not allege that [] defendants
F ENWICK & W ES T LLP




                                                         13   actually exercised control,” as though merely stating a conclusion will suffice. (Opp. at 24, citing
                        LAW
                                      SAN FRA NCI S CO
                         AT




                                                              Howard v. Everex Sys., Inc., 228 F.3d 1057, 1065 (9th Cir. 2000)). Howard holds no such thing.
                        ATTO RNEY S




                                                         14

                                                         15   It demands facts (absent here) showing a “defendant exercised actual power or control over [a]

                                                         16   primary violator.” Id.; see Align Tech., 856 F.3d at 623 (same). 16

                                                         17   VI.    CONCLUSION

                                                         18          The high bar for pleading securities fraud is not met. “In few other areas are motions to

                                                         19   dismiss . . . so powerful.” Ronconi, 253 F.3d at 437. The CC should be dismissed.

                                                         20   Dated: January 27, 2020                       FENWICK & WEST LLP

                                                         21                                                 By: /s/       Dean S. Kristy
                                                                                                                          Dean S. Kristy
                                                         22                                                 Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                                                                            Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                         23                                                 Antonio J. Gracias, James Murdoch, Kimbal Musk,
                                                                                                            and Linda Johnson Rice
                                                         24

                                                         25
                                                              16
                                                                The Opposition’s cursory attempt to plead control fails. Far from “admissions” raising a
                                                         26   “plausible inference” that the directors “authorized Musk’s disclosure” (see Opp. at 25), the
                                                              August 8 statement (confirming Mr. Musk had opened discussions on taking Tesla private) and
                                                         27   the fact that a special committee was formed do not suggest control over Mr. Musk. Those are
                                                              ordinary responses to a potential proposal. See Sgarlata v. PayPal Holdings, Inc., 2018 WL
                                                         28   6592771, at *8 (N.D. Cal. Dec. 13, 2018) (“conclusory” allegations of control are insufficient).

                                                               REPLY MEM. ISO MTD CONSOL. COMPLAINT             15                    Case No.: 3:18-CV-04865-EMC
